ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 07/30/2021 is acknowledged.  Claims 1, 6, 7, 16, and 20 have been amended.  Claims 2-5 have been cancelled.  Claims 1 and 6-20 are pending in the application. Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/30/2021.

Reasons for Allowance
Claims 1 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination in independent claim 1 including “a first passage provided in the orbiting scroll to communicate with the compression chamber; a second passage provided in the main frame to communicate with the chamber; and a third passage provided in the fixed scroll to connect the first passage to the second passage” is not disclosed or rendered obvious over the art of record. Independent claim 16 includes similar recitations, and the same is applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/13/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746         
Tuesday, September 14, 2021